Russell, J.
The Supreme Court having held, in response to questions certified to it by this court (Southern Railway Co. v. Payne, 138 Ga. 18, 74 S. E. 697), that section 381 of the Civil Code (1910) is not unconstitutional for the reason that it is repugnant to article 6, section 8, paragraph 1, pf the constitution (Civil Code, § 6526), and having further held that the commissioned notary public of a militia district which has been abolished may continue to discharge the functions of his office until the term for which he was appointed has expired, the affidavit of illegality in the present case was properly dismissed.

Judgment affirmed.


Pottle, J., not presiding.

George A. H. Harris & Son, for plaintiff in error.
O. I. Carey, Ennis & Shaw, contra.